Citation Nr: 1033555	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-22 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether severance of service connection for posttraumatic 
stress disorder (PTSD) was proper.

2.  Whether severance of entitlement to a total disability rating 
based on individual unemployability (TDIU) prior to March 9, 2005 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from August 1966 
to April 1972, and from February 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from ratings decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In 
November 2004, the RO proposed to sever service connection for 
PTSD from the date of service connection and TDIU from the 
September 21, 2002 effective date of the award.  In February 
2006, the RO issued a rating decision making these severances 
final.  The Veteran perfected an appeal.  In a September 2007 
rating decision, the RO granted TDIU based on a different 
disability as of March 9, 2005.  Thus, as to TDIU, the issue is 
moot as of March 9, 2005.


FINDINGS OF FACT

1.  Service connection for PTSD was based on a fraudulent DD Form 
214 created by the Veteran; the Veteran has not provided credible 
statements regarding another stressor.

2.  Prior to March 9, 2005, the evidence does not establish that 
the Veteran was unemployable due to service connected 
disabilities other than PTSD.


CONCLUSIONS OF LAW

1.  Severance of service connection for PTSD was proper.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 
3.303, 3.500 (2009). 

2.  Severance of entitlement to TDIU prior to March 9, 2005 was 
proper.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.103, 3.105, 3.303, 3.500 (2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

Initially, the Board finds that because the regulations governing 
severance contain its own notice provisions the VCAA does not 
apply to these types of claims.  38 C.F.R. § 3.103, 3.105.  
Therefore, further discussion of the VCAA is not required.  
Further, in this case, the Veteran had admitted to committing 
fraud - by altering his DD Form 214.  The claims file contains 
ample documentation of this, in include a Plea Agreement entered 
into United States District Court in which he admitted to 
fraudulently accepting VA compensation benefits.  This is the 
central question at issue in this appeal.  As discussed below, as 
the Veteran obtained PTSD compensation benefits by committing 
fraud, the TDIU based on this disability was not warranted, and 
was a benefit obtained through the same act of fraud.  Based on 
the Veteran's fraud, the Board finds that the Veteran has been 
shown to be of bad character and his statements regarding 
additional stressors that he says supports a grant of service 
connection for PTSD are not credible.  

In short, the Veteran has shown actual knowledge that service 
connection for PTSD and the TDIU benefit based on this disability 
were established through his fraud, and he has shown knowledge 
that service connection for PTSD may require establishment of a 
stressor.  There is no indication of outstanding records that are 
relevant/pertinent to this appeal or any outstanding duty to 
further assist the Veteran in this appeal.  The Board may proceed 
with adjudication of the appeal.

Law and Regulations

Under 38 C.F.R. § 3.105, the requirements for revision of 
decisions is laid out.  These requirements include that a rating 
proposing severance will be prepared setting forth all material 
facts and reasons, that the claimant will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained, prior to the final rating 
action.  The Veteran will be notified in the advance written 
notice concerning the proposed action that he will have an 
opportunity for a predetermination hearing, provided that a 
request for such a hearing is received by VA within 30 days from 
the date of the notice.  38 C.F.R. § 3.105(d) provides that 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous (the 
burden of proof being upon the Government).  The effective date 
of the reduction or discontinuance, in a claim for service 
connection, would normally be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of the 
final action expires.

The beginning of 38 C.F.R. § 3.105 provides, however, that the 
provisions of the section do not apply where an award was based 
on an act of commission or omission by the payee [the Veteran in 
this case], or with his knowledge.

Under 38 C.F.R. § 3.500, an award will be discontinued on the 
effective date of award or day preceding act, whichever is later, 
but not prior to the date entitlement ceased, on an erroneous 
award based on an act of commission or omission by a payee or 
with the payee's knowledge.

As the underlying issues are service connection and entitlement 
to TDIU, it is useful to outline the regulations that apply to 
establishing entitlement to service connection and TDIU.  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection for 
PTSD requires:  (1) Medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptoms and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Exceptions to the stressor 
verification requirement exist if it is found that the veteran 
engaged in combat.  If the evidence establishes a diagnosis of 
PTSD during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

Recently, 38 C.F.R. § 3.304(f) was amended to provide, in part, 
that if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

VA regulations provide that a total disability ratings for 
compensation may be assigned, where the schedular rating is less 
than total, under certain requirements.  The first requirement 
under 38 C.F.R. § 4.16(a) is a determination in the judgment of 
the rating agency that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If the RO makes this determination, the 
veteran will be granted a TDIU if he has one service-connected 
disability rated at 60 percent or more disabling, or, if there 
are two or more disabilities, the veteran has a combined 
disability rated at 70 percent disabling, with one of the service 
connected disabilities rated at least 40 percent disabling.  See 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) allows for a veteran 
who does not meet the threshold requirements for the assignment 
of a total rating based on individual unemployability but who is 
deemed  by the Director of Compensation and Pension Services to 
be unable to secure and follow a substantially gainful  
occupation by reason of service-connected disabilities to be 
rated totally disabled.  

Factual Background and Analysis

The Veteran sought service connection for PTSD, asserting that 
service in Vietnam led to his PTSD.  In a statement, the Veteran 
contended that he sought treatment for PTSD while in service.  
Service treatment records do not document complaint, treatment, 
or diagnosis of a psychiatric disability.  The Veteran wrote in a 
November 2001 statement that there would not be record in his 
personnel file (201 file) or medical files to support his claims 
because he was turned down for PTSD evaluation or treatment.

In a July 2001 private treatment evaluation, the Veteran 
indicated he had increased depression since the 1970s.  The 
Veteran underwent a December 2001 VA examination.  Diagnosis was 
PTSD and alcohol dependence in remission.  In a February 2002 
statement, the Veteran wrote that he had received eight purple 
hearts, among other combat related awards.

The Veteran's representative, in a May 2002 report of contact 
form, documented that the Veteran was informed of the 
irregularities in his claim for PTSD and informed of the 
penalties of willful submission of making false statements.  The 
representative indicated the Veteran agreed to drop his claim for 
service connection.

In a July 2002 rating decision, however, the RO granted service 
connection for PTSD, with a 70 percent rating effective August 7, 
2001.  In a September 2002 rating decision, the RO granted 
entitlement to TDIU.  In addition to the 70 percent PTSD rating, 
a 30 percent rating for asthma was then in effect.

The RO, in October 2004, proposed severance of service connection 
for PTSD and TDIU based on fraud.  The letter accompanying the 
rating decision notified the Veteran he could request a hearing, 
giving him30 days to make the request.  The RO documented that 
the Inspector General's office had interviewed the Veteran and 
the Veteran had admitted to altering the DD Form 214.  The awards 
shown on the altered DD Form 214 were the basis of the award of 
service connection for PTSD.  The RO severed entitlement to TDIU 
on the basis that the Veteran no longer met the schedular 
criteria for TDIU without service connection for PTSD being in 
effect, as only the 30 percent rating for asthma remained.

The Veteran submitted letters admitting to the fraud, but still 
contending that he could not work due to PTSD.  He asserted 
stressors, to include morgue duty.  He wrote there would no do 
evidence of this duty assignment and reasserting that his service 
included combat.  

In a February 2005 rating decision, the RO issued the final 
rating decision.  This rating decision severed service connection 
for PTSD effective September 21, 2002 (the date of service 
connection) and entitlement to TDIU (effective September 21, 
2002).

The Veteran filed a March 9, 2005 notice of disagreement to the 
severances, and requested an increased rating for asthma.  In 
subsequent letters, the Veteran wrote that a Senior Special Agent 
had told him that his 100 percent rating would not be taken away.  
The Veteran also submitted additional stressor statements.

In a July 2006 rating decision, the RO increased the rating of 
the asthma to 60 percent as of the March 9, 2005 claim.  

The claims file contains an April 2007 Plea Agreement signed by 
the Veteran and entered in United States District Court in which 
he admits to the fraudulent acts.  

In a September 2007 rating decision, the RO granted entitlement 
to TDIU based on the service-connected asthma, relying on a 
January 2007 VA opinion.  In the January 2007 opinion, the 
examiner opined, essentially, that the Veteran could not work due 
to his asthma.

As outlined above, there are certain procedural requirements that 
must be followed prior to severance of service connection.  In 
this case, where there was an act of commission (fraud) by the 
payee (the Veteran), these procedures do not need to be followed, 
but they were.  See 38 C.F.R. § 3.105.  The Board finds there is 
no procedural defect in the effectuation of the severances.  

The Veteran admitted that he committed the fraud.  He altered his 
DD Form 214 to show that he had been awarded medals that he had 
not, and he altered the DD Form 214 to include the receipt of 
medals indicative of combat service.  In the plea agreement, he 
admitted that he did not engage in combat with the enemy in 
Vietnam.  He acknowledged that VA had relied upon the 
falsifications made and that these were the basis for awarding 
service connection for PTSD.  Thus, there was a valid basis for 
severance, and as it was an act of commission, the effective date 
for the severance of service connection for PTSD was properly the 
original date of service connection.  See 38 C.F.R. §§ 3.105, 
3.500.

As to entitlement to TDIU, prior to March 9, 2005, the Veteran 
was in receipt of a 30 percent rating for asthma.  The evidence 
of record prior to this time did not establish that asthma caused 
unemployability.  Thus, prior to March 9, 2005, without service 
connection for PTSD being in effect, the Veteran's service-
connected disabilities did not meet the schedular criteria for a 
TDIU and the evidence did not show unemployability due to the 
asthma.  See 38 C.F.R. § 4.16.  Severance of entitlement to TDIU, 
therefore, was proper from September 21, 2002 (the date TDIU was 
originally established) to March 8, 2005 (the day prior to TDIU 
being established based on asthma). 

The Veteran has reasserted that he engaged in combat and that he 
experienced other stressors that caused his PTSD.  The Veteran 
also essentially asserted that PTSD began in service.  He 
contends that service connection should not have been severed 
because he has PTSD and did experience stressors in service.  
There is no corroborating evidence to verify one of these 
new/reasserted stressors or that PTSD began in service, and the 
Veteran has not identified any such evidence.  The Veteran has 
admitted to committing fraud against the U.S. Government.  He 
provided false statements and documents to VA in pursuit of 
monetary gain.  The Board finds that the Veteran has demonstrated 
bad character and finds that his statements relating to 
new/reasserted stressors lack credibility.  The evidence 
establishes that he did not engage in combat.

The Board is cognizant of new PTSD regulations, as outlined 
above, that allow for service connection for PTSD without 
corroborating/verifying a stressor in certain instances.  There 
is an exception, however, to service connection under the amended 
regulations if there is clear and convincing evidence to the 
contrary.  In this case, although there are PTSD diagnoses of 
record, there is clear and convincing evidence that the Veteran's 
stressor statements are not credible.  The Board finds there is 
no additional duty to assist the Veteran in 
corroborating/verifying asserted stressors given his previous 
fraud and evidence that his stressor statements are not credible.

Therefore, for the reasons stated above, the Board finds that 
severance of entitlement to service connection for PTSD was 
proper, and based on this severance, severance of service 
connection for TDIU from September 21, 2002 to March 8, 2005 was 
proper.  Restoration of these benefits is denied.













ORDER

Severance of service connection for PTSD was proper and 
restoration of entitlement to service connection for PTSD is 
denied.

Severance of entitlement to TDIU was proper and restoration of 
entitlement to TDIU prior to March 9, 2005 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


